DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
KOJIMA, one of the closest prior art of record, fails to teach a studless tire having a tread composed of a rubber composition for a tread comprising: 30 to 70% by mass of a modified butadiene rubber that has an alkoxysilane condensate compound in an active terminal thereof. 
KOJIMA teaches a studless winter tires comprises a rubber composition A containing at least a rubber component and a softener. The rubber component of the rubber composition A includes a natural rubber (NR) and polybutadiene rubber (BR). The NR content based on 100% by mass of the rubber component is 30% by mass or more and less than 80% [0029-0032]. The rubber composition A may contain any BR including BR 730, BR51, BR 1220, BR1250H, and etc. The BRs may be used alone or in combination of two or more [0033]. The BR content based on 100% by mass of the rubber component is 20% or more to 70% or less [0036]. BR1220 is an un-modified butadiene rubber. However, KOJIMA does not teach a modified butadiene rubber as claimed. Therefore, KOJIMA fails to disclose or render obvious the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763